Name: Commission Regulation (EEC) No 2432/93 of 1 September 1993 amending Regulation (EEC) No 1961/93 increasing to 300 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 93 Official Journal of the European Communities No L 223/13 COMMISSION REGULATION (EEC) No 2432/93 of 1 September 1993 amending Regulation (EEC) No 1961/93 increasing to 300 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1961 /93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of maize to be exported to all coun ­ tries of zones I, III (b), VIII (a), and to Cuba and to Hungary. 2. The regions in which the 300 000 tonnes of maize are stored are stated in Annex I to this Regula ­ tion .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (  '), Whereas Commission Regulation (EEC) No 1961 /93 (4), as amended by Regulation (EEC) No 2336/93 ( ¢'), opened a standing invitation to tender for the export of 200 000 tonnes of maize held by the French intervention agency ; whereas, in a communication of 26 August 1993 , France informed the Commission of the intention of its interven ­ tion agency to increase by 1 00 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of maize held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1961 /93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 1961 /93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993 , p. 22 . (') OJ No L 191 , 31 . 7. 1993 , p. 76 . (4) OJ No L 177, 21 . 7. 1993 , p. 15 . 0 OJ No L 213, 24. 8 . 1993 , p. 1 . No L 223/14 Official Journal of the European Communities 2. 9 . 93 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 20 000 Bordeaux 40 000 Clermont-Ferrand 5 000 Dijon 25 000 Chalons-sur-Marne 20 000 Lyon 40 000 Nancy 5 000 Nantes 25 000 Orleans 60 000 Paris 1 5 000 Poitiers 25 000 Toulouse 20 000 '